        Case 4:18-cr-00356-BSM Document 63 Filed 12/01/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

v.                        CASE NO. 4:18-CR-00356-01 BSM

RAYMOND TYLER FULLER                                                  DEFENDANT

                                      ORDER

      The clerk is directed to close this case due to defendant Raymond Tyler Fuller’s

untimely death.

      IT IS SO ORDERED this 1st day of December, 2020.



                                              UNITED STATES DISTRICT JUDGE
